

116 S2721 IS: Healing Communities through Health Care Act
U.S. Senate
2019-10-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2721IN THE SENATE OF THE UNITED STATESOctober 28, 2019Mr. Durbin introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo reduce violence and health disparities by addressing social determinants of health, enhancing
			 health care recruitment, and improving the delivery of quality,
			 coordinated care services, and for other purposes. 
	
 1.Short titleThis Act may be cited as the Healing Communities through Health Care Act.
		2.Medicaid housing and hospital demonstration project
 (a)AuthorityNot later than 1 year after the date of enactment of this Act, the Secretary shall select States to conduct demonstration projects under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) to test innovative partnership programs between housing agencies and programs, hospitals and health systems, and community-based organizations, to establish screening, referral, and supportive housing programs for individuals with behavioral health needs who are experiencing housing insecurity, that account for disproportionately high rates of emergency room visits and associated Medicaid spending.
			(b)Requirements
 (1)Number of projectsThe Secretary shall select not less than 6 States to conduct demonstration projects under this section.
 (2)EligibilityIn order to be eligible to conduct a demonstration project under this section, a State shall demonstrate the following:
 (A)The State has or will establish sufficient processes for furnishing supportive housing services under the State Medicaid program, working with managed care organizations as applicable in the State, for Medicaid-eligible individuals described in subsection (a).
 (B)The State Medicaid program has procedures in place to coordinate care and services for Medicaid-eligible individuals described in subsection (a), including those with behavioral health needs, across settings, as appropriate, which may include with law enforcement, hospitals and health systems, housing authorities or agencies, mental health and substance use treatment facilities, and community-based organizations.
 (3)PriorityIn selecting States under this section, the Secretary shall give priority to States with large urban populations in which there are existing programs that deliver housing, case management and service coordination, and establishment of screening and referral processes in health care settings, including programs that utilize public hospitals and flexible housing pools to serve individuals who are experiencing housing insecurity or have behavioral health needs.
 (4)DurationEach demonstration project under this section shall be conducted for a period of not less than 4 years.
				(c)Payment for services furnished under demonstration project
 (1)In generalSubject to paragraph (2), amounts expended by a State under a demonstration project under this section on supportive housing services for Medicaid-eligible individuals described in subsection (a) shall be treated as medical assistance for purposes of section 1903(a) of the Social Security Act (42 U.S.C. 1396b(a)).
				(2)Limitation on Federal funding
 (A)In generalThe total amount certified by the Secretary under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) for payment to a State with respect to expenditures described in paragraph (1) shall not exceed the amount allocated to the State by the Secretary under subparagraph (B).
					(B)Allocation
 (i)In generalThe Secretary shall allocate to each State selected to conduct a demonstration project under this section an amount determined appropriate by the Secretary for purposes of reimbursing the State for services furnished under the demonstration project in accordance with paragraph (1).
 (ii)LimitationThe total amount allocated to States under this subparagraph shall not exceed $75,000,000. (d)Waiver authorityThe Secretary may waive the following requirements as may be necessary to conduct demonstration projects in accordance with the requirements of this section:
 (1)The requirements of section 1902(a)(1) of the Social Security Act (42 U.S.C. 1396a(a)(1)) (relating to statewideness).
 (2)The requirements of section 1902(a)(10)(B) of such Act (42 U.S.C. 1396a(a)(10)(B)) (relating to comparability).
 (3)The requirements of section 1902(a)(10)(C)(i)(III) of such (42 U.S.C. 1396a(a)(10)(C)(i)(III)) (relating to income and resource rules applicable in the community).
 (e)DefinitionsIn this section: (1)MedicaidThe term Medicaid means the medical assistance program established under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) and includes any waivers of such program.
 (2)SecretaryThe term Secretary means the Secretary of Health and Human Services. (3)StateThe term State has the meaning given that term for purposes of title XIX of the Social Security Act (42 U.S.C. 1396 et seq.).
 (4)Supportive housing servicesThe term supportive housing services means— (A)financial assistance with rental payments, room and board, or other housing costs, as appropriate;
 (B)case management and service coordination services; and (C)housing support screening and referral services provided in a healthcare setting.
 3.Establishing NIH clinical trials research network on violence recoveryPart B of title IV of the Public Health Service Act (42 U.S.C. 284 et seq.) is amended by adding at the end the following:
			
				409K.Clinical trials research network on violence recovery
 (a)NetworkThe Director of NIH shall develop and support a regional clinical research center network, by awarding funding to participants in accordance with subsection (b) through grants, contracts, or other mechanisms, to study and evaluate hospital- and community-based interventions for victims of violent or penetrating injuries to prevent, mitigate, and furnish treatments to address the trauma and mental health impacts of those injuries on such victims and prevent re-injury.
					(b)Participants
 (1)In generalAn entity seeking funding under this section shall— (A)be a university or hospital; and
 (B)submit an application to the Director of NIH at such time, in such manner, and containing such information as the Director may require, including the information described in paragraph (2).
 (2)Demonstrated expertiseAn application submitted under paragraph (1)(B) shall include information demonstrating that the applicant has multidisciplinary expertise in—
 (A)furnishing hospital- or community-based interventions to improve outcomes for patients suffering a violent or penetrating injury;
 (B)quality improvement research; (C)linking clinical research with practice and community outcomes and activities; and
 (D)providing, linking to, or otherwise facilitating community-based care, case management, and treatment.
 (3)SelectionThe Director of NIH shall, subject to available funding, select not less than 15 entities meeting the requirements of this subsection to receive funding under this section (provided that fifteen or more entities meeting such requirements apply for such funding).
 (c)Activities and use of fundsAn entity that receives funding under this section shall use the funds to provide support for a trauma-informed and violence re-injury prevention research center, including funding for—
 (1)clinical, behavioral, or translational research to test and evaluate trauma-informed interventions for trauma recovery in an effort to prevent and reduce violence-related re-injury, readmission, and mortality;
 (2)the provision of screening, delivery of post-injury mental health counseling, trauma-informed care, education, discharge planning, skills building, and long-term case management; and
 (3)training researchers, clinicians, case workers, mental health professionals, community health workers, and other appropriate providers to provide appropriate interventions described in paragraph (2).
 (d)Outcomes measurementsAny activity supported under this section shall be furnished with the aim of preventing and mitigating the impact of trauma and mental health consequences associated with a violent or penetrative injury, improve the overall health and well-being of individuals with a violent or penetrative injury, and prevent re-injury, readmission, and mortality.
 (e)Coordination of consortia activitiesThe Director of NIH shall, as appropriate— (1)provide for the coordination of activities (including the exchange of information and regular communication) among the entities receiving funding under this section; and
 (2)require each entity receiving funding under this section to prepare and submit to the Director periodic reports on the activities of the entity that are supported by this section..
		4.Health professions opportunity grants
 (a)FundingSection 2008(c)(1) of the Social Security Act (42 U.S.C. 1397g(c)(1)) is amended by inserting , and $170,000,000 for each of fiscal years 2021 through 2025 after 2019. (b)Making hospitals eligibleSection 2008(a)(4)(A) of such Act (42 U.S.C. 1397g(a)(4)(A)) is amended by striking or a community-based organization and inserting , a community-based organization, or a hospital (as defined in section 1861(e)).
 (c)Aid and supportive servicesSection 2008(a)(2)(A)(i) of such Act (42 U.S.C. 1397g(a)(2)(A)(i)) is amended— (1)by inserting affordable before child care; and
 (2)by inserting transportation, basic skills and English language proficiency training, after case management,. 5.Health professions training for diversity programs (a)Centers of excellenceSection 736(c) of the Public Health Service Act (42 U.S.C. 293(c)) is amended by adding at the end the following:
				
					(4)Preference
 (A)In generalIn making grants under subsection (a), the Secretary shall give preference to designated health professions schools, or other public or nonprofit health or educational entities, meeting the requirements of this section that propose to—
 (i)carry out the activities supported by this section in communities with a high rate of community trauma; or
 (ii)recruit participants for activities supported by this section from communities with a high rate of community trauma.
 (B)Community with a high rate of community traumaFor purposes of subparagraph (A), the term community with a high rate of community trauma means a community with a high rate of intergenerational poverty, civil unrest, or discrimination, and may include—
 (i)a community with an age-adjusted rate of drug overdose deaths that is above the national average for age-adjusted rates of drug overdose deaths, as determined by the Director of the Centers for Disease Control and Prevention; and
 (ii)a community with an age-adjusted rate of violence-related (or intentional) injury deaths that is above the national average for age-adjusted rates of violence-related (or intentional) injury deaths, as determined by the Director of the Centers for Disease Control and Prevention..
 (b)Scholarships for disadvantaged studentsSection 737(b) of the Public Health Service Act (42 U.S.C. 293a(b)) is amended— (1)in the subsection heading by striking in Providing Scholarships;
 (2)by striking The Secretary and inserting the following:  (1)Preference in providing scholarshipsThe Secretary; and
 (3)by adding at the end the following:  (2)Preference to eligible entities proposing to serve communities with high rates of community trauma (A)In generalIn making grants under this subsection (a), the Secretary shall give preference to eligible entities that propose to—
 (i)carry out the activities supported by this section in communities with a high rate of community trauma; or
 (ii)award scholarships under this section to full-time students who are eligible individuals from communities with a high rate of community trauma.
 (B)Community with a high rate of community traumaFor purposes of subparagraph (A), the term community with a high rate of community trauma has the meaning given that term in section 736(c)(4)(B).. (c)Health careers opportunity programSection 739(b) of the Public Health Service Act (42 U.S.C. 293c(b)) is amended—
 (1)by redesignating paragraphs (1) through (4) as subparagraphs (A) through (D), respectively, and indenting appropriately;
 (2)by striking In making and inserting the following:  (1)In generalIn making; and
 (3)by adding at the end the following:  (2)Preference to eligible entities proposing to serve communities with high rates of community trauma (A)In generalIn making awards to eligible entities under subsection (a)(1), the Secretary shall give preference to approved applications for programs proposing to—
 (i)carry out the activities supported by this section in communities with a high rate of community trauma; or
 (ii)recruit for activities supported by this section individuals from disadvantaged backgrounds, as so determined, from communities with a high rate of community trauma.
 (B)Community with a high rate of community traumaFor purposes of subparagraph (A), the term community with a high rate of community trauma has the meaning given that term in section 736(c)(4)(B).. (d)Area health education centersSection 751(b) of the Public Health Service Act (42 U.S.C. 294a(b)) is amended by adding at the end the following:
				
					(3)Preference to eligible entities proposing to serve communities with high rates of community trauma
 (A)In generalIn awarding grants under subsection (a)(1) or (a)(2), the Secretary shall give preference to eligible entities that propose to—
 (i)carry out the activities supported by this section in communities with a high rate of community trauma; or
 (ii)recruit participants for activities supported by this section from communities with a high rate of community trauma.
 (B)Community with a high rate of community traumaFor purposes of subparagraph (A), the term community with a high rate of community trauma has the meaning given that term in section 736(c)(4)(B).. 6.Designation of health professional shortage areas; funding for the National Health Service Corps (a)Designation of health professional shortage areasSection 332(a)(2) of the Public Health Service Act (42 U.S.C. 254e(a)(2)) is amended—
 (1)in subparagraph (A), by inserting (including for the delivery of care provided by a city or county health department to inmates of a county or municipal jail) after county health department; and
 (2)in subparagraph (B), by striking State correctional institution and inserting State, county, or municipal correctional institution.. (b)Funding for the National Health Service CorpsSection 10503(b)(2) of the Patient Protection and Affordable Care Act (42 U.S.C. 254b–2(b)(2)) is amended—
 (1)in subparagraph (F), by striking ; and and inserting a semicolon; (2)in subparagraph (G), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (G)$360,000,000 for the period beginning on November 22, 2019, and ending on September 30, 2020, and for each of fiscal years 2021 through 2025..
 7.Incumbent worker trainingSection 134(d)(4)(A) of the Workforce Innovation and Opportunity Act of 1998 (29 U.S.C. 3174(d)(4)(A)) is amended—
 (1)by redesignating clauses (ii) and (iii) as clauses (iii) and (iv), respectively; (2)by inserting after clause (i) the following:
				
 (ii)Greater reservation of fundsThe local board may reserve and use more than 20 percent of the funds so allocated, to pay for the Federal share of the cost described in clause (i), if the Secretary determines that the local board has demonstrated that—
 (I)there is a need and demand in the local area for additional incumbent worker training program positions (beyond the positions that could be offered through the reservation described in clause (i)), including specifying the number of employers and workers that could be served through the additional program positions;
 (II)training through an incumbent worker training program that is in existence on the day on which information is submitted for the demonstration (referred to in this clause as an existing incumbent worker training program) has resulted in an incumbent worker of an employer acquiring new skills that allow the worker to obtain a position with such employer requiring higher skills or a higher-paid position than the pre-training position of the incumbent worker, and the employer intends to hire an additional worker to fill the pre-training position of the incumbent worker; and
 (III)the effectiveness of the existing incumbent worker training program of the employer referred to in subclause (II), as evaluated on local performance measures based on the primary indicators of performance specified in section 116(b)(2)(A)(i).; and
 (3)in clause (iii), as redesignated by paragraph (1) of this subsection, by striking clause (i) and inserting clause (i) or (ii).